DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 8/08/2022.
           Claims 1-2 and 4-20 are currently pending.
           Claim 3 has been cancelled.
           Claims 1, 6 and 15 are independent claims.

Reasons for Allowance
2.        Claims 1-2 and 4-20 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 6-15 were allowed, the reasons for allowance were indicated in the previous office action submitted on 5/10/2022. 

3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…. the equipment being configured to receive measurements of the UUT from the instrument through the device; the device being configured to: detect current anomaly between the instrument and the equipment, wherein the current anomaly indicates a current imbalance between first current flowing along a first line from the instrument to the equipment and second current flowing along a second line from the equipment to the instrument; and in response to detecting the current anomaly, disconnect the instrument from the equipment.” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 2 and 4-5, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Holtz (U.S Pub. 20210172977) discloses a test and measurement device, including a first input structured to receive a first voltage from a first conductor of a first triaxial cable, a second input structured to receive a second voltage from a second conductor of the first triaxial cable or a second triaxial cable, circuitry configured to change modes based on the first voltage and the second voltage; and an output structured to output a signal (see specification for more details).              Biggs (U.S Pat. 10976377) discloses a device may include a wire interface (e.g., port), a detection circuit and a microcontroller. The detection circuit may include a resistor, a comparator, and wiring connecting the resistor to the wire interface and to a first input of the comparator. The microcontroller may provide a test signal to the resistor, and a threshold signal to a second input of the comparator. The test signal passes through the resistor and continues to the wire connector and the comparator first input with little to no change or attenuation when the wire interface is disconnected, but is attenuated when the wire interface is connected to a wire with capacitance charging and discharging based on the test signal. The comparator may compare the voltage of a resulting signal at the wire interface to the threshold signal voltage, and depending on the comparison may detect if a wire is connected to the wire interface. (see specification for more details).
             Whittington (U.S Pub. 20200284822) discloses a novel modular probe may include an interchangeable (connectable/disconnectable) probe-tip adaptor having a tip connector for coupling to a device under test, and further having a probe-tip terminal for coupling to a first assembly connector of a cable assembly, which further has a second assembly connector for coupling to a first build-out terminal of a build-out adaptor, which also has a second build-out terminal for coupling to an assembly connector of an interchangeable instrument connector cable assembly, which also has an instrument-end connector for coupling to a measurement instrument. The built-out adaptor may include a compensation adjustment circuit for compensating the probe for varying system capacitances. The probe may include one or more corrective circuits in the interchangeable probe-tip adaptor and/or in the build-out adaptor for at least partially terminating each end of the cable assembly with a characteristic impedance of the cable in the cable assembly to attenuate reflections. (see specification for more details).

Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/13/2022